Citation Nr: 1311661	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected sinusitis.

2.  Entitlement to an initial compensable evaluation for service-connected gustatory rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for the disabilities on appeal and assigned an initial 10 percent evaluation for sinusitis and an initial noncompensable evaluation for gustatory rhinitis, effective July 5, 2005.  

In February 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A copy of the hearing transcript is of record.  

In a June 2011 rating decision, the RO increased the rating for the Veteran's service-connected sinusitis to 30 percent, effective July 5, 2005.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2013.  However, the Veteran failed to report to the hearing.  As she has not requested that the hearing be rescheduled, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2012).  

A review of the Veteran's virtual VA electronic claims file reveals additional VA treatment records pertinent to the claims on appeal.   




FINDINGS OF FACT

1.  The Veteran's chronic sinusitis has not resulted in chronic osteomyelitis, nor is it near-constant with purulent discharge or crusting despite repeated surgeries.

2.  The Veteran's allergic rhinitis has been manifested by sneezing, watery eyes, clear drainage, nasal congestion, headache, and difficulty breathing through her nose; however, it has not resulted in any obstruction of either nasal passage or polyps.

3.  The evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for the Veteran's sinusitis and rhinitis disabilities are inadequate. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the Veteran's sinusitis disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 6510 (2012).

2.  The criteria for an initial compensable disability rating allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2012).

3.  The criteria for referral of the Veteran's sinusitis and gustatory rhinitis disabilities for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in an August 2005 letter, the Veteran was provided notice of the information and evidence needed to substantiate her claims for service connection for sinusitis and gustatory rhinitis.  This letter included notice of the process in which VA assigns disability evaluations and effective dates.  Further, this notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for those disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  An August 2008 letter further advised the Veteran to submit evidence showing that the claimed disabilities had worsened.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, identified and relevant private treatment records, VA treatment records, and records from the Social Security Administration have been associated with the record.  The Veteran was also afforded VA examinations in January 2007 and March 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature, etiology, and severity of the disabilities adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Schedular Analysis of Chronic Sinusitis and Gustatory Rhinitis

The Veteran contends that her service-connected sinusitis and gustatory rhinitis disabilities are more severely disabling than the current 30 percent and noncompensable evaluations assigned.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the RO's March 2007 rating decision awarded service connection for separate disabilities due to chronic sinusitis and gustatory rhinitis, effective July 5, 2005, the date the claim for service connection was received.  An initial 10 percent disability rating was assigned for sinusitis and an initial non-compensable (zero percent) rating was assigned for rhinitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 (sinusitis) and 6522 (gustatory rhinitis).  Subsequently, in a June 2011 rating decision, the RO granted an increased initial 30 percent rating for service-connected sinusitis, effective July 5, 2005.  

Under Diagnostic Code 6522, which provides the rating criteria for allergic or vasomotor rhinitis, a 10 percent evaluation is assigned without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum schedular 30 percent disability rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Disabilities that are to be rated under DCs 6510 to 6514 are evaluated under the General Rating Formula for Sinusitis (General Formula).  Here, the Veteran's service-connected sinusitis has been rated under DC 6510, which provides the rating criteria for chronic sinusitis.  Under the General Formula, a 30 percent rating is assigned when Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In a note following the General Rating Formula, an incapacitating episode is defined as one that requires bed rest and treatment by a physician.

The above criteria for sinusitis includes the use of both conjunctive and disjunctive language.  In this regard, the Board notes that the later half of the criteria indicates that a 50 percent rating is warranted for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, "and" purulent discharge or crusting after repeated surgeries.  In essence, the Board finds that, if the first portion of that half of the criteria is met, the second portion must be met as well to warrant a 50 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive and in a statutory provision meant that all of the conditions listed in the provision must be met); see also See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes-"insulin, restricted diet, and regulation of activities"-meant that entitlement to that rating required all three criteria to be met.)

Turning to the facts in the instant case, during the January 2007 VA examination, the Veteran indicated that she had several acute episodes of sinusitis during service and surgery was discussed at that time.  Since then, she experienced bouts of sinusitis every two to three months with frontal and retro-orbital headaches, facial pain and swelling, and nasal and post-nasal drainage that is clear to yellow.  Most bouts required antibiotics.  Sinus problems had lead to chest colds and cough.  When she had sinusitis, gustatory rhinitis was worse.  She experienced profuse rhinitis with at least one meal each day lasting for 10 to 15 minutes that was clear in nature.  Treatment for rhinitis and sinusitis included daily use of Astelin and Atrovent.  Astelin caused dizziness but Atrovent helped her symptoms.  Significantly, there was no history of hospitalization or surgery, trauma, neoplasm, nasal allergy, or osteomyelitis.  There was a history of two incapacitating episodes per year requiring 4 to 6 weeks of antibiotic treatment.  There was also a history of five to seven non incapacitating episodes a per year lasting 7 to 14 days.  Rhinitis symptoms included nasal congestion, excess nasal mucous, and watery eyes.  Sinusitis symptoms included purulent nasal discharge and tenderness of the frontal and maxillary sinuses.  There were no signs of nasal obstruction, polyps, septal deviation, or tissue loss or scarring or deformity of the nose. Flexible fiberoptic nasopharyngolaryngoscopy revealed mild mucous in the posterior left nasal cavity, mild left-sided nasal deflection, and erythematous arytenoids.  Chest x-ray was read as stable with no active pulmonary disease.  

At the time of the January 2007 examination, the Veteran's usual occupation was a masters student for business administration.  She had been unemployed but not retired since two to five years prior.  The examiner diagnosed chronic sinusitis with mild effects on chores, shopping, exercise, sports, recreation, and traveling.  Sinusitis had mild to moderate effects on daily activities when she experienced bouts of sinusitis but episodes were reportedly becoming more frequent and lasting longer.  Her diagnosed gustatory rhinitis has mild effects on travel and severe effects on feeding.  

During a June 2007 otolaryngology consultation it was noted that the last bout of sinusitis was in December, which was treated with antibiotics and steroids.  Sinusitis symptoms included rhinorrhea, postnasal drip, puffy eyes, and headache.  She had a history of a broken nose but not nasal surgery.  She had been prescribed Astelin and ipratropium sprays for gustatory rhinitis.  Physical examination revealed a leftward septal deflection.  There were no ulcers, lesions, or polypoid masses on anterior rhinoscopy.  Posterior rhinoscopy was negative for pus, polyps, ulcers, and lesions.  Diagnosis was gustatory rhinitis and possible anterior chronic rhinitis.  In the event of continued bouts of sinusitis, she was to be treated with four weeks of antibiotic therapy followed by a CT scan of the sinuses to determine if there was any anatomical correction needed for sinus drainage.

In October 2007, there were flares of rhinitis with every meal, while at other times it was intermittent.  Symptoms consisted of rhinorrhea and post nasal drip.  Treatment included flunisolide intranasal corticosteroids and atrovent NS.  Triggers included tomato and dairy products.  She easily became dyspenic with activity, which improved with use of an Albuterol inhaler.  Pulmonary function testing did not show obstructive pattern or reversibility.  Rhinitis symptoms included nasal congestion, sneezing, headache, postnasal drip, ear symptoms, runny nose, and itchy and watery eyes.  

In May 2008, high-resolution computed tomography of the chest was negative for significant pulmonary abnormality and fibrosis.  There was no interstitial lung disease.  There was only mild scattered air-trapping identified on expiration scans.  

In August 2008, it was noted that a private June 2008 Methacholine Challenge Test was negative.  

In April 2009, the Veteran's vasomotor rhinitis was moderately controlled.  There was recent increased seasonality with worse symptoms in spring and fall.  Daily symptoms included cough, sneezing, rhinorrhea, headache, and ear fullness.  Symptoms were moderate in degree and triggers included eating, cold air, and being outside in the spring and fall.  

In September 2009, it was noted that the Veteran had recently completed her MBA.  She was not urgent about seeking a job and "apparently had enough money that she did not need to."  In February 2010, she was thinking about getting obtaining a PhD.  She supported herself through VA disability payments.  In April 2010, she had been able to work part-time in a store managed by two acquaintances.  In August 2010, she indicated that she was to start school for her PhD in business administration that fall. 

In December 2010, the Veteran was experienced another sinus infection and she never fully recovered from a previous infection.  Symptoms included headache, facial pain and drainage.  She used nasal sprays daily and felt sick on antibiotics but agreed to an additional 10 day course followed by an ENT evaluation to determine if she is a candidate for surgical intervention for recurrent infections.

During a January 2011 otolaryngology consultation, it was noted that the Veteran had vasomotor rhinitis and chronic problems with sinusitis for many, many years.  She had been on multiple rounds of antibiotic therapy and had just finished a round of Avelox one week prior.  She denied prior sinus surgery and admitted to having a fractured septum in the past that had never been fixed.  Her vasomotor rhinitis was associated with any food.  She had been on a Astelin nasal spray, nasal saline and nasal ipratoprium regimen for allergies for some time with moderate results.  She continued to have problems with facial tenderness, nasal drainage, fullness and pressure that recurred immediately following any antibiotic course.  The last antibiotic course was 10 days.  She had some associated dizziness with that antibiotic but finished it nonetheless.  She was unhappy with control of her symptoms, however, she was on allergy pills and otherwise was doing a proper regimen.  She was symptomatic with nasal drainage and facial pain and pressure.  She had not had any imaging in the past.  Physical examination revealed prominent inferonasal turbinates and a deflected septum to the left nasal cavity inferiorly and the right nasal cavity superiorly with a small nasal airway.  There were no masses or polyps.  Rigid endoscope of the right nasal cavity revealed thin secretions emanating from the ostiometal complex, a deflected septum making a very narrow passage into the ostiometal complex which appeared slightly compressed, and edematous and irritated nasal mucosa.  There was deflection superiorly abutting the middle turbinate on the right side compromising the ostiomedial complex.  Given current inflexion, the plan was to treat with three weeks with antibiotics, and nasal spray and saline followed by a CT scan of her sinuses and to be scheduled for a septoplasty and possible functional encoscopic surgery pending CT evaluation.  

Dental x-rays in January 2011 revealed a cloud mucus build up in the left sinus.  

In February 2011, CT scan revealed left maxillary sinus mucus retention cyst verses inflammatory changes.  

February 2011 statements received from the Veteran's friend, mother, and brother generally indicated that the Veteran had complained of extreme sinus pressure, pain, headaches, and drainage from 10 to 12 times or more per year.  In the last five months she had taken four courses of antibiotics with little to no relief.  Her mother stated that her sinus problems prevented her from being able to perform everyday functions on a regular basis.  The Veterans brother stated that her symptoms affected her ability to lead a normal life because she was often sick with sinus problems.  

A February 2011 private urgent care note shows that the Veteran complained of and was treated for sinus congestion, fever, cough, acute purulent rhinitis, and clinical acute maxillary sinusitis.

During the February 2011 hearing, the Veteran testified that she felt tired, weak, dizzy, and as though she could not hold her head up upon seeking private urgent care for her symptoms earlier that month.  Treatment at that time reportedly included antibiotics, prescription cough medicine with codeine, and oral steroids.  She stated that her sinus issues had been so bad that she is on a constant regime of three nasal sprays.  When her conditions get back in the winter, she merely has to call in and request a prescription for antibiotics.  Her doctor was reportedly recommending surgery for sinusitis and rhinitis.  Antibiotic treatment was very hard for her as it resulted in dizziness, weight loss, and decreased appetite.  She stated that she had been in a daze for months and that it seemed worse every year.  She was miserable, did not want to eat, and did not want to attend social functions.

During follow-up in March 2011, her symptoms had improved with antibiotics and nasal steroids/saline.  Symptoms worsened following CT scan in February, however, and anterior rhinoscopy revealed a narrow basal cavity bilaterally without deviation.  In view of the CT scan, it was found that there were no abnormalities that could be corrected with surgical measures.  It was recommended that she continue with daily saline rinse.

The Veteran was afforded an additional VA examination of her service-connected rhinitis and sinusitis disabilities in March 2011.  She denied any surgeries related to her conditions.  Symptoms included clear nasal drainage, maxillary sinus pressure, and cough due to drainage.  Nasal drainage was worse after eating any type of food.  Current treatment included medicated nasal sprays and periodic antibiotics for treatment of intermittent sinusitis.  Treatments were mildly effective.  There was mild difficulty breathing through the nose.  There was no history of purulent nasal discharge except for that that may occur with chronic sinusitis.  There was no speech impairment.  With chronic sinusitis, the Veteran experienced maxillary sinus headaches associated with purulent drainage and crusting during these epodes that occurred every 8 weeks on average.  There were no incapacitating episodes of sinusitis or rhinitis that required bed rest in the last 12 months.  There were no episodes of greater than 4 week antibiotic treatment for sinusitis.  Non incapacitating sinusitis occurred 6 times per year on average.  On physical examination there was evidence for allergic or vasomotor rhinitis with mild erythema and clear drainage, but there was no evidence of nasal polyps, bacterial rhinitis, or granulomatous disease including rhinoscleroma.  There was no obstruction, ether partial or complete, of the nares.  There was no septal deviation, tissue loss, scarring or deformity of the nose.  Evidence of sinusitis included right greater than left tenderness, but not purulent discharge or crusting.  There was no nasal regurgitation or speech impairment or history of partial or total laryngectomy.  There was no residuals of pharyngeal injury or disease.  Diagnosis was chronic sinusitis and vasomotor gustatory rhinitis.  

The March 2011 examiner opined that the Veteran's nose and sinus conditions did not interfere with her occupational functioning as she was unemployed at the time of examination.  She finished her MBA a year and a half earlier and she was attempting admission into a doctorate level business program.  Her nose and sinus conditions did not interfere with her daily activities including eating, grooming, bathing, toileting, dressing, driving, and transfers.  

In June 2011, it was noted that recent chest x-ray was read as normal.  

Applying the pertinent rating criteria to the facts in the instant case, the Board notes that a 50 percent rating for the Veteran's sinusitis is unwarranted.  The Veteran has not undergone radical sinus surgery with chronic osteomyelitis, nor has she undergone any other sinus surgeries.  No purulent discharge or crusting was noted on examinations with the Veteran's subjective report that such may occur during chronic episodes of sinusitis during the March 2011 examination.  Even if the Veteran had ever exhibited each of these symptoms, she has never undergone a single sinus surgery, much less the "repeated" surgeries that is required by the latter portion of the criteria for a 50 percent evaluation.  The Board finds that the Veteran's symptoms do not nearly approximate those associated with a 50 percent evaluation.  Thus, a 50 percent evaluation for the Veteran's sinusitis is denied.

The Board also finds that an initial compensable evaluation for the Veteran's gustatory and vasomotor rhinitis is not warranted at any time during the claim.  Indeed, the Veteran has not been shown to have nasal polyps at any time during the claim.  

Additionally, she has not been shown to have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of a nasal passage on one side.  The January 2007 examiner found that there were no signs of nasal obstruction.  Flexible fiberoptic nasopharyngolaryngoscopy of the nose showed only "mild left-sided nasal deflection."  December 2008 and April 2009 VA allergy clinic notes show that the septum was midline.  During a December 2008 speech pathology consultation, the Veteran reported sinus problems and a partial sinus block on the right side.  During a January 2011 otolaryngology consultation, physical examination revealed the septum deflected to the left nasal cavity inferiorly and the right nasal cavity superiorly with a small nasal airway.  On rigid endoscope of the right nasal cavity, the septum appeared deflected to that side making a "very narrow" passage into the ostiometal complex which appeared slightly compressed.  There was also deflection superiorly abutting the middle turbinate on the right side and compromising the ostiometal complex.  On follow-up in March 2011, anterior rhinoscopy revealed narrow nasal cavities bilaterally with no deviation.  In view of the CT scan, it was found that there were no abnormalities which could be corrected with surgical measures.  Physical examination during the March 2011 VA examination was negative for obstruction, either partial or complete, of either nare and there was no septal deviation.  

Although the Veteran was found to have a "very narrow" right nasal passage way in January 2011 and narrow nasal cavities bilaterally in March 2011, there is no indication that such is due to "obstruction" of either nasal passage way as required by the rating criteria.  Indeed, on physical examination in March 2011, the examiner stated that there was no evidence of partial or complete obstruction of either nasal passage way.  Thus, it cannot be concluded that that the Veteran's rhinitis disability results in greater than 50 percent obstruction of both nasal passage ways or complete obstruction of either nasal passage way.  

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of her claim.  The Veteran is competent to note that she has experienced symptoms associated with her sinusitis and rhinitis conditions, including headaches, pain, tenderness, and discharge.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he or she has personal knowledge, i.e., information that he can gather through his senses).  Similarly, the Veteran's mother, brother, and family friend is also competent to report what the Veteran has told them and that they have witnessed the Veteran's symptoms of sinusitis and rhinitis.  While the Board accepts the Veteran's and other's contentions as to her symptoms, as noted above, the 50 percent rating for sinusitis requires that the near constant sinusitis be accompanied by purulent discharge or crusting.  As discussed, however, numerous examinations have been performed wherein no purulent discharge or crusting was observed.  Similarly, while the Veteran was documented in a treatment record and during the February 2011 hearing as stating that she experienced obstruction of one or both nasal passage ways, diagnosis of obstruction of nasal passage ways falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, diagnosis of such requires specialized medical expertise, examination, and diagnostic studies.   

While the Veteran may experience recurrent drainage and discharge as she has reported or feeling as if her nasal passage ways may be obstructed, the weight of the evidence is against finding that she experienced discharge or crusting of the severity and frequency contemplated by a 50 percent rating.  Furthermore, the Veteran has never alleged that she has undergone sinus surgery, thus a 50 percent rating under the General Rating Formula for Sinusitis is unwarranted.  In this regard, the Board recognizes that the possibility of surgery has been suggested in the past; however, her treatment records also reflect that it was ultimately determined that surgical intervention was not necessary.

In short, the Board concludes that the preponderance of the evidence is against granting an increased evaluation for her service-connected sinusitis and gustatory rhinitis.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability was compensable to a degree greater than 30 percent.  She is accordingly not entitled to receive a "staged" rating.  Fenderson, supra.

The evidence outlined above does not show that a higher or additional disability evaluation is available under any other potentially relevant Diagnostic Code.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for her sinusitis and gustatory rhinitis disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for chronic sinusitis and rhinitis, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the 30 percent evaluation for her level of impairment.  In other words, she does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for her service-connected sinusitis and gustatory rhinitis disabilities are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  During the January 2007 and March 2011 VA examinations, the examiners noted that the Veteran was disabled and a full-time student.  In this regard, records received from the Social Security Administration show that the Veteran has been found to be disabled due to orthopedic and psychiatric conditions.  Additionally, both VA examiners opined that Veteran's conditions do not effect her ability to work.  Moreover, during the course of this appeal, the Veteran has been a full-time student and she assisted her mother with completing her daily activities.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 30 percent for chronic sinusitis is denied. 

An initial compensable disability rating for gustatory rhinitis is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


